 

 

Case 1:20-cv-07205-GHW Document 2 Filed 09/03/20 Page 1 of 20

 

 

‘UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

CYrande\\ Wie demon No.

 

 

Write the full name of each plaintiff. (To be filled out by Clerks Office)
_. . . (Prisoner)
“Mnentpot NewiNor.

 

Do you w a jury trial?

“pt. Bere Dept MeataleS | _- es DNo
Dept Carter, CLO. Me niel

 

Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please -
write “see attached” in the space above and attach an

’ additional sheet of paper with the full fist of names. The
names listed above must be identical to those contained in
Section IV.

 

NOTICE

The public can access electronic court files. For privacy and-security reasons, papers filed
with the court should therefore not contain: anindividual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of

- an individual’s birth; a minor's initials; and the fast four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

 

Rev. 5/6/16 See aD
 

 

Case 1:20-cv-07205-GHW Document 2 Filed 09/03/20 Page 2 of 20

Tt

I LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of thelr conditions of confinement; those claims are —
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or ina
“Bivens” action {against federal defendants).

& Violation of my federal constitutional rights
GF Other: Disaloi\ity
II. ; PLAINTIFF INFORMATION .
Each plaintiff must provide the following information. Attach additionat pages if necessary.

Crondet\ | . th C kwon

“First Name ‘Middle Initial Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previousty filing a lawsuit. :

 

Prisoners ID # if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)

MKC \X- \N Roe StHeel (Recs LSlord)

Current Place of Detention

1¢-1¢ Wor? ev shteek

Institutional Address -

Lent Culust ~ NY Be

County, City , State. Zip Code,
Ii. PRISONER STATUS -

Indicate below whether you are a prisoner or other confined person:
a detainee
C] Civilly committed detainee
( Immigration detainee
[1 Convicted and sentenced prisoner
(1 Other: -

 

- Page 2

 
 

 

“Case 1:20-cv-07205-GHW Document 2 Filed 09/03/20 Page 3 of 20

. v

IV." DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the’ caption. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

Defendant 1: - Sha Co. \
First Name LastName \~ Shield #
“he buh _{
Current Job Title (or other identifying information)
Avec. OA- OF Haren Street
Current Work Address
Loose Clwwucst ~§ NY RO
County, City State Zip Code
Defendant 2: | Motales
First Name Last Name Shield #

“Deputy

Current Job Titit(or other identifying information)

Cy BNC. 24-09. Hazen Steet

 

 

 

Current Work Address ;
Both Dimes NY. W370
oo County, City State Zip Code
Defendant 3: _ Carter
First Name Last Name ' ”. Shield #
. v
Depo ty.

 

Current Job Title {or other identifying information)

C4, WNC. O4- of Hozen Sivect

 

 

 

Current Work Address 1
Boat Ehnases t NA _ \W3716
County, City ' State toe! ZipCode -
Defendant 4: __ MCAL be |
First Name Last Name Shield t

Security CO :

Current Job Title (orother id identifying information)

® (4 RN: ‘Cur OF - OF Haver Sheedy

 

 

Current Work Address
Botts NY. W376
County, City State Zip Code

Page 3
 

Case 1:20-cv-07205-GHW Document 2 Filed 09/03/20 Page 4 of 20

Vv. STATEMENT OF CLAIM

a Ee

Date(s) of occurrence: ol- ©) q_ 2ole Suly, aiy2 £Q275
FACTS:

; State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personaliy involved in the alleged wrongful actions. Attach -
additional pages as necessary.

ON Bay a JaI Dept, Sura Dept mataleS

On. Sat 20% ond. Dees | %¢ acter fotced
me; Onward Mateasened Me + aiNe. WP
“IM SneaverS aks VYolued ot 2 wiitilon
DolbacsS een Wien, a Nad MulhDle -
2 eal PatSes . Then | didnt Cave —
aroor eo "pred Weal Cancitien Tred even)
Wed eo me. ond Cod x wield Got them
Boer Awlnes leaning Hae ildiag .ST Never
ia Voucher Ur hac
do ‘OH ax my Ofean Cachan. +n olotain
a eddy o€! Snieaer — VWouther, —t ha
+O Wad ae Paras (Sau SNeakerS) “That
BLUSed mt foot and males my _
Yoo! sobet and Causes Me. to LWP
\pecouSe OF Nerves | tA fo@e+ = aek
Dor ook Sametimes Tr Went No a
: re Micon On nest ko ld tnem = Neede,\ |
; my SNeateS . aK. et eCNeW  AaNJe. Me
a Cone te help Ofevens We. ios Fea lLiny

 

| Page 4
 

Case 1:20-cv-07205-GHW Document 2 Filed 09/03/20. Page 5 of 20

On 4- 41-2020. IW &on\uc, 3% UPPer “L
| S\ipged and washed Wnt MV \e, Causins
ie ey Og ae err kee Sard)
yee Mee od Sack. ov, Fob +. Asn
Jnovie NO eupParkive. frak wear and

WS filue sii pPerS
“AQ Ab. _mpsd “Dangerous all.

 

 
  

 

 

~ INJURIES:

if you were injured as a result of these actions, describe your injuries and what medical treatment,
' ifany, you required and received. ,

--Beased_ fLoat Swatlen Ane, =
Bock Soin , CiukeneS From — Awished/
SeCaine Sy le. Menzter\ KieuSly

 

 

 

; VI. RELIEF
_ State briefly what money damages or other relief you-want the court to order.

A TWion DearS Fac a} “Sneatlev§ Raes| .
Autoataphed. SnealleyS — FLCom__ Looer ‘Reo mola
They" ave | afar OC Sacia\ Medta Tan
OdMichked He —-tne Lotkery Challevwe |
So cto Adin atiaiationycoaltenee Vand
Need Gwe \Wndyead. Snousan Fol Porn
and Sub FeCina A\\-togeo Moy we Need
Aj. 5 miWien Daa msct ‘menor Anguish

Page 5
 

 

Case. 1:20-cv-07205-GHW Document 2. Filed 09/03/20 Page 6 of 20

VIL. PLAINTIFF'S CERTIFICATION AND WARNINGS

By si signing below, ! certify to the best of my knowled ge, information, and belief that: (1) | the.
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law

- or by anonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely ‘have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

1 understand that if I file three or more cases while I am a prisoner that are dismissed as -
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
- future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e{a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with. any changes to my address. I understand that my
failure to.keep a current address on file with the Clerk's Office may result in the dismissal of my
- case.

Each Plaintiff must sign and date the complaint, Attach additional pages if necessary. If seeking to

proceed without prepayment of fees, each plaintiff must also submit an iFP'a plication,

 

 

 

Dated 8 LL _. Plaintiff's Signatur So
As Seth _ _. _ Hic koma
FirstName | Middle Initial last Name

WRU Hozwen: Stree

Prison Address

EAGT St, IN BF

County, City State - Zip Code

Date on which lam delivering this complaint to prison authorities for mailing: 4 \2 US

 

Page 6
 

Case 1:20-cv-07205-GHW Document 2 Filed 09/03/20 Page 7 of 20

QUONDELL HICKMAN CALLER MENTION THAT HE GOT MEDICAL PASS TO KEEP HIS SNEAKERS
THEY TOOK THEM AND THEN THEY LOST THEM. WHEN THEY SUPPOSED TO GIVE THEM BACK

TO HIM.

#EC-00170032

SAA O26
 

Case 1:20-cv-07205-GHW Document 2 Filed 09/03/20 Page 8 of 20
| ATTACHMENT - ¢ |
CITY OF NEW YORK - DEPARTMENT OF CORRECTION

 

 

  
   

PR RECTIO
fy

    

 

 

OFFICE OF CONSTITUENT AND GRIEVANCE SERVICES Form.: 7102R

 

 

 

 

 

 

 

 

 

 

Eff.: 8/2319
DISPOSITION FORM Ret Dir. SS78R-A
Grievance Reference #: Date Filed: Facility:
HEC-00170032 329026 ( 311) August 4, 2020 AMKC
Inmate Name: Book and Case#:349-20-00756 Category:
Hickman, Quandel NYSID# 09399869R Property

 

From OCGS Inmate Statement Form, print or type short description of grievance:

Dept Carter, Dept Shivraj, Dept Morales, C.O. McNeill took my sneakers from me when | had numerous medical passes

and explained so then told me | would get them back. When | was leaving G.R.V.C. property clerk said my sneakers was
taken to dept office and now they some how disappeared.

 

Action Requested by Inmate:
My sneakers appear or | be compensated the million dollars for them

 

STEP 1: FORMAL RESOLUTION

Check one box: lll Grievance C} Submission is not subjected to the Grievance Process

The Office Of Constituent and Grievance Services proposes to formally resolve your grievance as follows below.
Alternatively, OCGS staff shall provide an explanation for why the submission is not subject to the OCGS process.
Grievances not subject to the Grievance Process cannot be appealed.

 

OCGS Conduted an investigation for Grievant Hickman, Quandell B&C# 349-20-00756

GRVC was contacted and there is no property (sneakers) for Mr. Hickman.

Mr. Hickman was informed of his right to file a claim Via Comptrollers Office for a possible reimbursement.
A Property Damage/ Loss Claim Form was given to him. ,

' fAction Requested Modified.

 

CHECK THE APPROPRIATE BOX BELOW AND PROVIDE YOUR SIGNATURE
(Failure to sign forms will forgo your right to appeal the proposed resolution.)

Nes, | accept the resolution LINo Cl request to appeal the resolution of this grievance to the Commanding officer.

Note: if you appeal, the grievance staff can request for a preliminary based review if they feel the complaint was thoroughly investigated and addressed, prior to forwarding io the
Commanding Officer. You will receive the outcome.of this review within (3) business days to inform you the appeal will pr dor you exhausted inistrative r dies. Grievance
not subject to the Grievance Process cannot be appealed.

Weg i) | Date: , ~ \|- 20 2.

C1 Preliminary Review Requested
Grievance Coordinator/Officer Signature: Date:

CAL gllaca uv’

 

 

 

 

 

 

 

 

wr
 

J a

a

Case 1:20-cv- 07205- GHW Document 2 Filed 09/03/20 P
ALAACHMENT -B-]

age 9 of 20

 

  
 

- CITY OF NEW YORK - DEPARTMENT OF CORRECTION |
FFICE Oo > CONSTITUENT AND GR EVANCE SERVICES -

   

 

Form: 7101R-A
EFL: B88

 

 

 

 

 

 

 

=— STATEMENT FORM - [Ret Dir. 3iT6RA
Book® Case# lwp
ante Gs incur. | A. ZO oot Joa 34446qR.
| Facility: f v4 Housing Area: Date of incident: _. | Data Submitted:

 

 

Lereec BS PRS 3 otter Po 20% | TT - 30-20}

 

 

ocGs staff shall provide the inmate with a capy of this form as @ recon of receipt.

All grievances must be submitted within ten business days after the incident occurred, unléss i’6 @ eexuai abuse or
harasement ategation. The inmate filing the grievance must parsonatly prepare this statement. Upon collection by the Office
{ of Constituent and Grievance Services (OCGS) staif, OCGS staff will ime-stamp and issue it a arievancareference t number.

 

Grlevane OY Che eos S\iita. Ss Deby morales
CO Mone \ ny Ou —ongakers Cam mr

 

 

Haert ROMs. haw “DISA Peow

When sk pads DSwwelOnS medical PaSSeS .
Ond to “AI aided SO then Apia Ve = wat A
oox. \\ne acre. Wine vy. =v Ama CA na
VCONIt eradethy eleci Said wa Snewldee
cs bea \ OE ce. fh :
LIK et leew ‘Oo De. © Che

nd Now

 

[action Requested by inmate: pou Ve alter = AQ

fear ao —

 

 

Pye COmPenSeated sre | aitlion

‘Salas fac. them

 

 

 

‘| Do you agree to have your statement edited for cieification by CGS staf? vee a -
| Do you need the OCOS steff to write the grievance for you?. Yes | a -
-§ Have y-su filed thie grevance with a court or other agony? - Yea Fi wo er
Did you require the sesistence ofan interpreter? ves cI Ns a
. Inmate's § Sik . -Date of Signature:
= 1139 =20Zo

 

 

"SOR DOGOFFICEUSEORLY

OCGS MUST PROVIDE A COPY OF THIS FORM TO THE INMATE AS A RECORD OF RECEIPT. «

Ts. FORMLIS INVALID UNLESS SIGNED BY THE INMATE AND GRIEVANCE = COORNATOR

 

 

 

= - , . . .
Doerr Cae c ties . nee cference # =C FOvy bose Syieene .
-_ iRT sf ete ue Bt | . |
Servicas.Coordl AUP ed
0 ANG -y A Im 2B Glico of Conetiuent and Grievances cas. Co inatonOWicer Signature:

 

 

 
 

~ Case 1:20-cv-07205- -GHW Document 2 Filed 09/03/20 Page 10 of 20
ee : : g- 7 262%0

a hes Te, Neezys ofe a. | Shana pate Ce...
OF ‘aloouk  & drousand._ Dollkrs. on
: Srock KR . MaveS... aCe, o..S a oo

Pare ECom _— (agpe . Bay more,
“thef ote agack of . Social. Meda...

Addicted xe Wwe Lotter. Cnallenye

ab Tmaddiched to Mme lottery o (lens eS. :
Vedwe i  wilian. mo\le S_ The J ave |

| Nien Special Yeety. “24 toner ggg |
- tat Hickiwan
— S4YuN CoeosT7S4. _
AM Ber

 
  
 

 

    

Shiv rey a 7

CONTROL/CUFFLOCKE.

 

     

 

sii vex - Specify:

 

  
 

 

 

 

 

 

   

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

  

 

 

  

 

 

  
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SULA LESH Adebhtes breasacase cea

 

 

 

  

O Other - Specify: —
fBRCN Oy a Search! DYes/ No ee
2+. Clothing IL. Jewelry
Articles: Articte fs - Description
MY lw] cs
Tooth Cap | po
Neck Chain —
_Earring
ae Charm
. Bracelet
Watch
Ring © ee ee :
a “IV. Miscellaneous
- **Please Note: [No.7 “Article ~
ay Description Calor: ae
oO fee ce neces com eee Y-Yellow Metal
wee - W-White Metal
ye CS8-Color of Stone
e-—- a meme : . . .
Qhie; " INSTRUCTIONS
Bun 1. If you receive more than one
oc . (1) item ona line, (e.g.,
Onn! ; coat/jacket) circle appropriate a
©: vee item then enter the number. O NO PROPERTY :
N
= -
€ He, YOU are not permitted.to have it in your Possession,
O° _ - _ ae
“OA.

 

 

 

 

 

# WL VAY - |

vv 1 ‘is
Prin t Name

 

Time ©

 

  

yy

 

2 220° SED WITH PROPERTY )

ci (UPON CITY SENTENCIN G)

 

   

  

    

 

 

Baa

SeUEEL [eae hae
. Case 1:20-cv-07205-GHW: Document 2 Filed 09/03/20 Page 12 of 200

 

 
 

 

Case 1:20-cv-07205-GHW Document 2 Filed 09/03/20 Page 13 of 20

f
Belt in,

PATIENT NAME: QUANDEL
HICKMAN

NYC

HEALTH + +
HOSPITALS

FACILITY: EMTC

 

NYSID: 09399869R

 

 

BOOKCASE#: 3492000756

 

 

DEPARTMENT OF CORRECTION COPY

RECEIPT OF NOTIFICATION OF PATIENT NEED FOR
SECURITY CONSIDERATIONS

Type of Restraint Modifications
required:

Type of Magnetometer Alert:

 

= a |

Ordering Provider: Janet Runcie
Name/Date/Time: April 26, 2020 8:10 PM
Printed By: Runcie , Janet :

| br 4125347

No restrictions

 

Doc Signature/Shield Number —

 

 

 

 

Metal implant
If MO Housing Required:
oy Facility ’ Print
Co :
Dorm: - Cell:
Date
 

 

vanae Lt U4

 

Institution _

Case “par Cel OU vob pve Ms Pease Ed”
saan “Hae Boe Dee ty
. OGY

 

 

 

me GS

ee gw

 

 

 

 

 

 

 

 

“OVhifE Coy “Yeon ; Danie é{TO! pseu
-Greeh - “Tnmate Legal Polder:

 
 

 

 

Case 1:20-cv-07205-GHW Document 2 Filed 09/03/20 Page 15 of 20

07/11/2020 17:49 AM

 

 

 

 

 

CHS
Ms Page 1 of 4
Referral Form
Referral Form
Authorizing Provider: Lionel Desroches MD Service Provider: CHS
Signing Provider: Lionel Desroches MD CHS
Phone: (347) 774-7000 Phone:
Fax: Fax:
Patient Name: QUANDEL HICKMAN ' DOB: 08/28/1991 Age: 28 Years
Home Phone: Sex: M , SSN:
Work Phone: Book and Case: 3492000756
Resp. Provider: . ; Sc
Code. Description -- , ' "Diagnoses
MEDICALOTHER Medical Order - Other Follow-up KNEE JOINT PAIN, LEFT (ICD-M25.562) (ICD10-M25.562)
Order Number: 557540-1
Auth#:.
Maximum Visits: 4
Start Date: 07/11/2020 End Date; = =—-09/10/2039
Duration: 7,000 Weeks
Electronically signed by: Lionel Desroches MD
Signed on: 7/11/2020 11:49:29AM
Reason: ATTN DOC Please allow pt to have supportive footwear due to medical

problems |
 

Case 1:20-cy-07205-GHW Document 2 Filed 09/03/20 Page 16 of 20 \

 
 

+
f,

 

PATIENT NAME: LATEST BOOK AND CASE#:
QUANDEL HICKMAN 3492000756

ot

 

NYSID: _ PATIENT FACILITY:
09399869R EMTC

 

 

 

 

_ 04/21/2020 - Office Visit: ATTENTION DOC
Provider: Janet Runcie
Location of Care: Correctional Health Services

a

PLEASE ALLOW THIS PATIENT TO HAVE SUPPORTIVE FOOTWEAR DUE TO MEDICAL PROBLEMS

Electronically signed by Janet Runcie on 04/21/2020 at 4:41 Ml ee

a
 

Case b20-ev Le. 5-GHW Document 2 Filed 09/03/20 Page 17 of 20

Sneaftos-<,

 

Lo OO\10038 2
Dhraolliy RghXS

eo

NW} .
Bad &
 

 

Case BeO- NO TEO CIN Document 2 Filed 09/03/20 Page 18 of 20

j
I

Nyc
- HEALTH +
SC HOSPITALS

   
 
   

 

 

 

PATIENT NAME: QUANDEL » | LIT
HICKMAN © FACILITY: AMKC
NYSID: 09399869R . BOOKCASE#: 3492000756

 

 

 

DEPARTMENT OF CORRECTION
NOTIFICATION OF PATIENT'S ADA CONSIDERATIONS

Type of ADA Considerations:

Disabilities:

 

Assistive Device #1: Crutches |

 

Device #1 Start Date: 08/07/2020 Device 1 End Date:08/10/2020
Assistive Device #2: Cane
Device #2 Start Date: o7/1 1/2020 Device #2 End Date:08/11/2020
Assistive Device #3:

Device #3 Start Date: Device #3 End Date:

External Medical Devices:

LA Af ( fLurre | If MO Housing Required:

Signattir

Ordering Provider: David Onuora PA. Facility Name

Print
Name/Date/Time: August 7, 2020 10:29 PM

Dorm: Cell:

 

Sau

DOC Signatfre/Shicld Number : Date

 
 

 

Case 1:20-cv-07205-GHW Document 2 Filed 09/03/20 Page 19 of 20

aye
HEALTH +
HOSPITALS

    
    

fat

 

PATIENT NAME: QUANDEL :
HICKMAN CKMAN FACILITY: GRVC
NYSID: 09399869R — | BOOKCASE#: 3492000756

 

 

 

 

DEPARTMENT OF CORRECTION

NOTIFICATION OF PATIENT'S ADA CONSIDERATIONS

Type of ADA Considerations:
Disabilities:

Assistive Devive. #1: Orthopedic footwear

Device #1 Start Date: 07/11/2020 Device 1 &nd Date:08/1 1/2020
Assistive Device #2: Cane
Device #2 Start Date: 07/11/2089" Device #2 End Date:08/11/2020
Assistive Device #3: 7
Device #3 Start Date: Device #3 End Date:

a;

External! Medical Devices:

 
  

 

 

— If MO Housing Required:
Signature
Ordering Provider: Lionel Desroches MD Facility Name
Print Name/Date/Time: July 11, 2020 11:40 AM - .
Printed By: Desroches MD, Lionel. Dorm: _ ' Cell:

 

 

DEC Signature/Shield Number | Date
Case 1:20-cv-07205-GHW Document 2° Filed 09/03/20 Page 20 of 20

——

 

- QYronde\\ Dickman 34420007 st

IAS HaZen Sheer

Cost B\Wrwwsv NN. STO

ea wd
ct

cit o

. op o x
=> tal we

id. oF

a

Ri
SDNY PROS
c

1

Be

?OL4 ooo U00¢e 0316 5524

 

 

 

ie $ one, 20"

eo oge qoaczase

 

 

 

   

hah lyre] 1 Hh , |

Fif

 

 

 
